                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


GABRIEL SEIM,

                      Plaintiff,

vs.                                            Case No. 19-3194-SAC

MARILYN RODRIGUEZ and
JAMIE NUTZ,

                      Defendants.


                               O R D E R

      Plaintiff has filed a pro se complaint pursuant to 42 U.S.C.

§ 1983.   He is a prisoner at the Saline County Jail.       This case is

before the Court to screen plaintiff’s complaint pursuant to 28

U.S.C. § 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992), cert. denied, 507

U.S. 940 (1993).    A district court should not “assume the role of

advocate for the pro se litigant.” Hall, supra. Nor is the Court

to    “supply   additional   factual    allegations   to   round   out   a



                                    1
plaintiff's complaint.” Whitney v. State of New Mexico, 113 F.3d

1170, 1173–74 (10th Cir. 1997).

II. Screening standards

       Title 28 United State Code Section 1915A requires the Court

to    review   cases     filed    by   prisoners       seeking     redress   from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the Court must

determine      whether    the    complaint        contains     “sufficient   factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       The plausibility standard is not akin to a probability
       requirement, but it asks for more than a sheer
       possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are merely
       consistent with a defendant’s liability, it stops short
       of the line between possibility and plausibility of
       entitlement to relief.

Id.      The    Court    accepts       the       plaintiff’s    well-pled    factual

allegations as true and views them in the light most favorable to

the plaintiff.      United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).

       The Court, however, will not accept broad allegations which

lack sufficient detail to give fair notice of what plaintiff’s

                                             2
claims are.    Section 1983 plaintiffs must “make clear exactly who

is alleged to have done what to whom, to provide each individual

with fair notice as to the basis of the claims against him or her,

as distinguished from collective allegations against the state.”

Robbins v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242,

1250 (10th Cir. 2008).

III. The complaint

     Briefly    summarized,   plaintiff   alleges   that   he    developed

bleeding sores infected with MRSA while he was incarcerated at the

Saline County Jail.      He further alleges that he brought this

condition to the attention of defendants, who are nurses at the

Saline County Jail, but they took no action to treat his condition

which has worsened.

IV. Martinez report

     The Court finds that a complete and proper processing of

plaintiff’s     claims   cannot   be   achieved     without     additional

information from appropriate officials at the Saline County Jail

(“SCJ”).   See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978).

Accordingly, the court orders the appropriate officials at SCJ to

prepare and file a Martinez report.       Once the report is received,

the Court can properly screen plaintiff’s claims.

V. Conclusion

     The court hereby orders:



                                   3
(1) The Clerk of Court shall provide the Sheriff of
Saline County with a copy of the Complaint and this order
for use in preparing the Martinez report. The report
required herein shall be filed no later than sixty (60)
days from the date of this order, unless the time is
extended by the Court.

(2) Officials responsible for the operation of SCJ are
directed to undertake a review of the subject matter of
the Complaint:

a. To ascertain the facts and circumstances;

b. To consider whether any action can and should be taken
by the institution to resolve the subject matter of the
Complaint; and

c. To determine whether other like complaints, whether
pending in this Court or elsewhere, are related to this
Complaint and should be considered together.

(3) Upon completion of the review, a written report shall
be compiled which shall be filed with the Court and
served on Plaintiff. The SCJ must seek leave of the Court
if it wishes to file certain exhibits or portions of the
report under seal or without service on Plaintiff.
Statements of all witnesses shall be in affidavit form.
Copies of pertinent rules, regulations, official
documents, and, wherever appropriate, the reports of
medical or psychiatric examinations shall be included in
the   written   report.   Any   recordings   related   to
Plaintiff’s claims shall also be included.

(4) Authorization is granted to the officials of SCJ to
interview all witnesses having knowledge of the facts,
including Plaintiff.

(5) No answer or motion addressed to the Complaint shall
be filed until the Martinez report required herein has
been prepared.

(6) Discovery by Plaintiff shall not commence until
Plaintiff has received and reviewed Defendant’s answer
or response to the Complaint and the report ordered
herein. This action is exempted from the requirements
imposed under Fed. R. Civ. P. 26(a) and 26(f).



                           4
     IT IS FURTHER ORDERED that the Clerk of Court shall enter the

Saline County Sheriff’s Office as an interested party on the docket

for the limited purpose of preparing the Martinez report ordered

herein. Upon the filing of that report, the Saline County Sheriff’s

Office may move for termination from this action.

     Copies of this order shall be transmitted to Plaintiff, to

Defendants, and to the Saline County Sheriff’s Office.

     IT IS SO ORDERED.

     Dated this 16th day of October, 2019, at Topeka, Kansas.



                         s/Sam A. Crow___________________________
                         Sam A. Crow, U.S. District Senior Judge




                                5
